                       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                               )
                                                        )
                        Plaintiff,                      )
                                                        )
v.                                                      )       Case No. 02-CR-0088-CVE
                                                        )
EFREM ZEMBLISH HARRIS,                                  )
a/k/a Base,                                             )
                                                        )
                        Defendant.                      )


                                     OPINION AND ORDER

        Now before the Court is defendant’s Motion for Sentencing Reduction Pursuant to

3582(c)(1)(B), and Section 404(a) of the First Step Act of 2018 (Dkt. # 222). Defendant argues that

he is eligible for a sentencing reduction under the First Step Act, Pub. L. No. 115-391, 132 Stat.

5194 (First Step Act) based on changes to the United States Sentencing Guidelines applicable to

certain drug offenses. However, defendant fails to advise the Court that he has already filed two

motions (Dkt. ## 212, 217) seeking the same relief, and those motions were denied. Dkt. ## 214,

217.

        On June 6, 2002, a grand jury returned an indictment charging defendant with conspiracy to

violate the federal drug laws (count one), possession of marijuana with intent to distribute (count

two), two counts of distribution of cocaine base (counts three and four), maintaining a premises for

the purpose of manufacturing, storing, and distributing cocaine and cocaine base (count five), and

two counts of traveling in interstate commerce to promote the unlawful distribution of cocaine,

cocaine base, and marijuana (counts six and seven). Dkt. # 1. Plaintiff filed an enhancement

information (Dkt. # 33) stating that defendant had two prior convictions for the distribution of illegal
drugs and defendant was subject to increased punishment if convicted of count one, two, three, or

four. Defendant exercised his right to a jury trial and was convicted of counts one, two, and six.1

The sentencing judge sentenced defendant to life imprisonment on count one, 120 months on count

two, and 60 months on count six. Dkt. # 84. Defendant filed a direct appeal of his conviction and

sentence, a motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255, and numerous

post-conviction motions, and all of defendant’s efforts to overturn his criminal convictions or reduce

his sentence have been unsuccessful.

       Most recently, defendant filed a motion for a sentencing reduction under the First Step Act,

arguing that he would be entitled to certain guideline reductions if he were re-sentenced under the

current version of the sentencing guidelines. Dkt. # 212, at 2. The Court noted that the First Step

Act provided federal courts discretionary authority to reduce a defendant’s sentence in situations

when the defendant’s sentencing range has subsequently been lowered, but defendant’s sentence was

not based on a guideline range. Dkt. # 214. Instead, plaintiff filed an enhancement information and

defendant received the statutory mandatory minimum sentence of life imprisonment. Id. at 2. In

addition, the statutory mandatory minimum sentence was not based solely on a crime involving

cocaine base, and the quantity of cocaine powder found by the jury would be sufficient to impose

a life sentence under current sentencing laws. Id. at 3. Defendant filed a second motion for relief

under the First Step Act, and that motion was denied for the same reasons. Dkt ## 215, 217.

       One of the express limitations on a district court’s authority to grant relief under the First

Step Act is that a court shall not consider a motion “if a previous motion under this section to reduce



1
       The jury found defendant not guilty of count seven but could not reach a verdict as to counts
       three, four, and five. Dkt. # 56.

                                                  2
the sentence was, after the date of enactment of this Act, denied after a complete review of the

motion on the merits.” First Step Act of 2018, Pub. L. No. 115-391, § 404(c), 132 Stat. 5194, 5222.

Defendant has filed two previous motions for relief under the First Step Act, and he has been denied

relief on the merits. Therefore, the Court cannot consider defendant’s motion (Dkt. # 222) and it

should be dismissed for lack of jurisdiction. See United States v. Whittaker, 777 F. App’x 938 (10th

Cir. July 26, 2019) (remanding to district court with instructions to dismiss for lack of subject matter

jurisdiction, rather than dismissal on the merits). Defendant is advised that he is not permitted to file

any additional motions for relief under the First Step Act, and any future motions seeking similar

relief will also be dismissed for lack of jurisdiction.

        IT IS THEREFORE ORDERED that defendant’s Motion for Sentencing Reduction

Pursuant to 3582(c)(1)(B), and Section 404(a) of the First Step Act of 2018 (Dkt. # 222) is dismissed

for lack of jurisdiction.

        DATED this 21st day of February, 2020.




                                                   3
